EXHIBIT 10.2
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is entered into as of February
12, 2013 (the “Effective Date”) by and between HLBC Distribution Company, Inc.,
a Nevada corporation (“Seller”), and Tristar Wellness Solutions, Inc., a Nevada
corporation (“Purchaser”).  The Seller and the Purchaser shall each be referred
to individually as a “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, on or about December 10, 2010, RWIP, LLC, an Oregon limited liability
company, sold all rights, title and interest to the assets described on Exhibit
A (the “Soft and Smooth Assets”) to I-Web Media, Inc., a Delaware corporation
(nka InterCore Energy, Inc.) (“ICOR”);


WHEREAS, on or about July 11, 2012, ICOR entered into a Marketing and
Development Services Agreement (the “Marketing Agreement”) with the Purchaser,
whereby ICOR granted Purchaser (i) the sole, exclusive rights to develop the
Assets and market and sell the resulting products from the Soft and Smooth
Assets in the Purchaser’s sole discretion for the next twelve (12) months, and
(ii) starting with the sixth (6th) month following the execution of the
Marketing Agreement and continuing until the end of the eleventh (11th) month
following the execution of the Marketing Agreement, the Purchaser shall have the
exclusive option, in its sole discretion, to purchase the Soft & Smooth Assets
from ICOR provided, however, that the right of the Purchaser to purchase the
Soft & Smooth Assets during the period starting with the sixth (6th) month until
the end of the eight (8th) month shall be subject to ICOR’s agreement to
sell.  In the event the Purchaser exercises this option, the Purchaser shall
issue to ICOR warrants enabling ICOR to purchase One Hundred Fifty Thousand
(150,000) shares of TWS common stock at $1.00 per share, with a four (4) year
expiration period;


WHEREAS, on or about January 15, 2013, ICOR entered into an Assignment and
Assumption Agreement with the Seller, whereby ICOR assigned and sold all rights,
title and interest to the Soft and Smooth Assets to the Seller;


WHEREAS, the Seller and the Purchaser are seeking to effect the sale of the Soft
and Smooth Assets by the Seller and the purchase by the Purchaser for the
purchase price listed in the Marketing Agreement;


WHEREAS, the Purchaser believes that the acquisition of the Soft and Smooth
Assets will further its business interests as a company interested in assets and
businesses in the medical technology field; and


WHEREAS, the Seller desires to sell to Purchaser, and the Purchaser desires to
purchase and acquire from the Seller, Seller’s interest in the Soft and Smooth
Assets according to the terms set forth herein.


 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereby agree as follows:


I. 
Purchase and Sale of the Assets



1.1           Purchase and Sale of Assets.  The Seller hereby sells, transfers,
assigns, and delivers to the Purchaser, free and clear of any liens or
encumbrances of any kind, all of the Seller’s right, title, and interest in the
Soft and Smooth Assets.


1.2           Assumption of Liabilities.  The Purchaser will assume any
liabilities or obligations related to the Soft and Smooth Assets, and Seller
represents that there are no liabilities or obligations related to the Soft and
Smooth Assets.


1.3           Patent Assignment.  At Closing, the Seller shall deliver to
Purchaser a Patent Assignment assigning to Purchaser any and all rights,
interest, and title in and to its interest in the Soft and Smooth Assets in the
form set forth in Exhibit B (the “Patent Assignment”).


1.4           Closing.  The closing shall be deemed to have taken place on the
Closing Date, which shall be February 12, 2013.


1.5           Post-Closing Activities.  At any time after the Closing Date, upon
any Party’s written request and without further consideration, the other Party
shall take such other actions as the requesting Party may reasonably deem
necessary or desirable in order to consummate the terms, and recognize the
benefits, of obligations under and transactions contemplated by this
Agreement.  The Parties recognize that the transfer of the Soft and Smooth
Assets with the United States Patent and Trademark Office may take substantial
time and agree to work together to complete the process.  Until the transfer of
the Soft and Smooth Assets from the Seller to the Purchaser is formalized, the
Purchaser shall have an irrevocable, exclusive license to the Soft and Smooth
Assets.


II. 
Purchase Price



In consideration of the Seller’s sale, transfer, and assignment of the Assets,
the Purchaser shall issue the Seller the following:


2.1           Warrant Agreement.  A warrant in the form attached hereto as
Exhibit C, for the right to purchase One Hundred Fifty Thousand (150,000) shares
of the Corporation’s common stock, restricted in accordance with Rule 144, with
an exercise price of One Dollar ($1.00) per share (the “Warrant,” and together
with the shares underlying the Warrant, the “Securities”).  This Agreement, the
Patent Assignment, and the Warrant collectively are the “Transaction Documents.”
 
 
2

--------------------------------------------------------------------------------

 
 
III. 
Representations and Warranties of the Seller



The Seller represents and warrants to the Purchaser, as of the date of this
Agreement and again as of the Closing, as follows:


3.1           Organization.  The Seller is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada, and has all requisite
corporate power and authority to carry on its business as now conducted by it
and to own and operate its assets as now owned and operated by it.  The Seller
has delivered to the Purchaser true and correct copies of the Seller’s Articles
of Incorporation (the “Organizational Documents”) as currently in effect.


3.2           Authority; Enforceability.


(a) The Seller has the right, power, and authority to execute and deliver the
Transaction Documents executed or to be executed by the Seller pursuant to this
Agreement, and to perform its obligations thereunder.  The Transaction
Documents, to which the Seller is a Party, constitute (or will, when executed
and delivered as contemplated herein, constitute) the legally binding
obligations of the Seller, enforceable in accordance with their respective
terms.


(b) The execution, delivery, and performance of the Transaction Documents by the
Seller, and the consummation of the transactions contemplated thereby, do not
and will not: (i) require the consent, waiver, approval, license, or other
authorization of any Person, except as provided for herein; (ii) violate any of
provision of applicable law; (iii) contravene, conflict with, or result in a
violation of any provision of the Seller’s Organizational Documents; (iv)
conflict with, require a consent or waiver under, result in the termination of
any provisions of, constitute a default under, accelerate any obligations
arising under, trigger any payment under, result in the creation of any lien
pursuant to, or otherwise adversely affect, any contract to which the Seller is
a party or by which any of its assets are bound, in each such case whether with
or without the giving of notice, the passage of time, or both.


(c) All requisite corporate action has been taken by the Seller to authorize and
approve the execution and delivery of the Transaction Documents, the performance
by the Seller of its obligations thereunder, and of all other acts necessary or
appropriate for the consummation of the transactions contemplated by the
Transaction Documents.
 
3.3           Legal Actions. There is no demand, action, suit, claim,
proceeding, complaint, grievance, charge, inquiry, hearing, arbitration, or
governmental investigation of any nature, public or private, (each, a
“Proceeding”) pending or, to the knowledge of the Seller, threatened by or
against the Seller (or any of its officers, directors, partners, or employees)
related to the Assets, or involving any of the Assets, nor is there any basis
for any such legal proceeding.
 
3.4           Personal Property, Inventory, and Title of Assets.  The Soft and
Smooth Assets were acquired by the Seller in bona fide, arms-length transactions
entered into in the ordinary course of business.  The Seller owns, and at the
Closing, the Purchaser shall be vested with, all right, title, and interest in
and to all of the Assets free and clear of any and all liens or encumbrances.
 
 
3

--------------------------------------------------------------------------------

 
 
3.5           Tax Matters.
 
(a) The Seller has duly and timely filed all tax returns required to be filed by
them under applicable law.  All such tax returns were correct and complete in
all material respects.  All tax returns that have been made available to the
Purchaser for inspection prior to the date hereof were true and complete copies
of the tax returns actually filed by the Seller (or affiliates thereof), and
have not been subsequently amended.  All taxes due and payable by the Seller
(whether or not shown on any tax return) relating to the Assets or which could
result in a lien on the Assets have been paid.  No claim has ever been made by
an authority in a jurisdiction where the Seller does not file tax returns that
the Seller is or may be subject to taxation by that jurisdiction in connection
with or as a result of the ownership of the Assets.
 
(b) All taxes that the Seller is or was required by applicable law to withhold
or collect which could result in a lien on the Assets have been duly withheld or
collected and, to the extent required, have been paid to the proper governmental
authority or other person or, if not paid, have been appropriately reserved.
 
(c) The Seller has no reason to believe that any governmental authority will or
intends to assess any additional taxes which could result in a lien on the
Assets for any period for which tax returns have been filed.  No dispute or
claim concerning any tax liability of the Seller which could result in a lien on
the Assets has been claimed or raised by any governmental authority in writing
at any time in the past six (6) years.  There exists no proposed tax assessment
against the Seller which could result in a lien on the Soft and Smooth Assets.
 
(d) The Seller has not waived any statute of limitations in respect of Taxes
which could result in a lien on the Assets, or agreed to any extension of time
with respect to a Tax assessment or deficiency which could result in a lien on
any Assets.
 
(e) The Seller has not entered into any agreements with federal, state, or local
taxing authorities, including any tax abatement or tax credit agreements, in
connection with the Assets.
 
3.6           Material Contracts.
 
(a) The Seller has previously delivered to the Purchaser true and correct copies
of all such material contracts (or accurate written summaries of any oral
material contract) related to the Soft and Smooth Assets, each as currently in
effect, including the Marketing Agreement.
 
(b) The Seller has not breached, violated, or defaulted under (or taken or
failed to take any action that, with the giving of notice, the passage of time,
or both would constitute a breach, violation, or default under), or received
notice alleging that the Seller has breached, violated, or defaulted under (or
taken or failed to take any action that, with the giving of notice, the passage
of time, or both would constitute a breach, violation, or default under) any
contract included in the Soft and Smooth Assets.  No other party obligated to
the Seller pursuant to any such contract has breached, violated, or defaulted
under (or taken or failed to take any action that, with the giving of notice,
the passage of time, or both would constitute a breach, violation, or default
under) any such contract.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) All of the contracts included in the Soft and Smooth Assets: (i) were
entered into in the ordinary course of business on commercially reasonable
terms, with bona fide third parties in arms-length transactions; (ii) are valid
and enforceable in accordance with their terms; (iii) are in full force and
effect; and (iv) will continue to be valid and enforceable and in full force and
effect on identical terms following the Closing.  All such contracts can be
fulfilled or performed in accordance with their respective terms in the ordinary
course of business without undue or unusual expenditures of money or effort.
 
3.7           Certain Changes.  Since the Seller has owned the rights to the
Soft and Smooth Assets, solely in the ordinary course of business consistent
with past practices, and the Seller has used its reasonable best efforts to
preserve the Soft and Smooth Assets.  Without limiting the foregoing, there has
not been any:
 
(a) event or circumstance that has had or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on, or a material
adverse change in, the operations, affairs, prospects, condition (financial or
otherwise), results of operations, or assets associated with the Assets, taken
as a whole (“Material Adverse Change”);
 
(b) damage, destruction, or loss (whether or not covered by insurance) that
resulted in, or could reasonably be expected to result in, losses or diminution
of value with respect to the Soft and Smooth Assets;
 
(c) revaluation or write-down of any of the Soft and Smooth Assets;
 
(d) amendment or termination of any material contract other than in the ordinary
course of business;
 
(e) change in accounting principles, methods, or practices of the Seller
relating to the Assets, or in the manner the Seller keeps its books and records
relating to the Soft and Smooth Assets;
 
(f) any settlement or compromise in any claim, suit, or cause of action relating
to the Soft and Smooth Assets; or
 
(g) agreement by Seller to do, either directly or indirectly, any of the things
described in the preceding clauses (a) through (f).
 
3.8           Brokers.  Neither the Seller nor any other person acting on its
behalf has incurred any obligation or liability to any person for any brokerage
fees, agent’s commissions, or finder’s fees in connection with the execution or
delivery of the Transaction Documents or the consummation of the transactions
contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
3.9           Certain Payments.  Neither the Seller nor any director, officer,
or employee thereof, nor any other person associated with or acting for or on
behalf of any of them, has, in connection with the Assets, directly or
indirectly:  (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, or (iv) in violation of any applicable law; or (b) established or
maintained any fund or asset that has not been recorded in the books and records
of Seller maintained in the ordinary course in connection with the Soft and
Smooth Assets.


3.10         Purchase for Own Account.  The Seller represents that it is
acquiring the Securities solely for its own account and beneficial interest for
investment and not for sale or with a view to distribution of the Securities or
any part thereof, has no present intention of selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the same, and does not presently have reason to anticipate a change
in such intention.
 
3.11         Ability to Bear Economic Risk.  The Seller acknowledges that
investment in the Securities involves a high degree of risk, and represents that
it is able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.
 
3.12         Further Limitations on Disposition.  The Seller further
acknowledges that the Securities are restricted securities under Rule 144 of the
Act (as defined below), and, therefore, when issued by the Purchaser to the
Seller will contain a restrictive legend substantially similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Without in any way limiting the representations set forth above, the Seller
further agrees not to make any disposition of all or any portion of the
Securities unless and until:
 
(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
(ii)           The Seller shall have notified the Purchaser of the proposed
disposition and shall have furnished the Purchaser with a detailed statement of
the circumstances surrounding the proposed disposition, and if reasonably
requested by the Purchaser, the Seller shall have furnished the Purchaser with
an opinion of counsel, reasonably satisfactory to the Purchaser, that such
disposition will not require registration under the Act or any applicable state
securities laws.
 
 
6

--------------------------------------------------------------------------------

 
 
Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Seller to a partner (or retired partner) of the Seller, or transfers by
gift, will, or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were the Seller hereunder.
 
IV. 
Representations and Warranties of the Purchaser



4.1           Organization.  The Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
 
4.2           Authority; Enforceability.  The Purchaser has full corporate power
and authority to execute and deliver the Transaction Documents to which it is,
or will be, a party, and to perform its obligations thereunder.  The Transaction
Documents to which the Purchaser is a party constitute (or will, when executed
and delivered at the Closing, constitute) the legally binding obligations of the
Purchaser, enforceable in accordance with their respective terms.  The
execution, delivery, and performance of the Transaction Documents by the
Purchaser, and the consummation of the transactions contemplated thereby, do not
and will not: (a) require the consent, waiver, approval, license or other
authorization of any Person; (b) violate any provision of Applicable Law
applicable to the Purchaser; (c) contravene, conflict with, or result in a
violation of:  (i) any provision of the Purchaser’s Articles of Incorporation,
Regulations, or any other governing or constitutive documents of the Purchaser;
or (ii) any resolution adopted by the manager, member, or other governing bodies
of the Purchaser; or (d) conflict with, result in the termination of any
provisions of, constitute a default under, accelerate any obligations arising
under, trigger any payment under, or otherwise adversely affect, any material
contract to which the Purchaser is a party, which, as to each of (a) through
(d), would materially and adversely affect the Purchaser’s ability to consummate
the transactions contemplated herein or to perform its obligations under the
Transaction Documents to which the Purchaser is a party.  All requisite
corporate action has been taken by the Purchaser authorizing and approving the
execution and delivery by the Purchaser of the Transaction Documents to which
the Purchaser is or will be a party, the performance by the Purchaser of its
duties and obligations thereunder, and the taking of all other acts necessary
and appropriate for the consummation of the transactions contemplated thereby.
 
4.3           Brokers.  The Purchaser has not incurred any obligation or
liability to any Person for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the execution or delivery of the Transaction Documents
or the transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
V. 
Consents



The Seller will use its reasonable best efforts to obtain or cause to be
obtained any consents required in connection with the transactions contemplated
by any of the Transaction Documents that are requested by the Purchaser and that
have not been previously obtained prior to or at the Closing.  Notwithstanding
anything to the contrary set forth herein, this Agreement shall not constitute
an assignment or attempt to assign or transfer any interest in any contract or
permit otherwise included in the Soft and Smooth Assets, or any claim, right or
benefit arising thereunder or resulting therefrom, if such assignment or
transfer is without the consent of a third party and would constitute a breach
or violation thereof or adversely affect the rights of the Purchaser or the Soft
and Smooth Assets.  Until all such consents are obtained, the Seller shall
cooperate in any arrangement reasonably satisfactory to the Purchaser designed
to fulfill the Seller’s obligations thereunder and to afford the Purchaser the
continued full benefits thereof.
 
VI. 
Covenants



6.1           Further Assurances.  From time to time (including after the
Closing), the Parties will execute and deliver such other documents,
certificates, agreements, and other writings and take such other actions as may
reasonably be necessary or requested by another Party in order to consummate,
evidence or implement expeditiously the transactions contemplated by this
Agreement.
 
6.2           Fulfillment of Conditions.  The Parties hereto agree to take and
to cause to be taken in good faith commercially reasonable efforts to fulfill,
as soon as reasonably practicable, the conditions to Closing.
 
6.3           Certain Filings.  The Parties hereto shall cooperate with one
another in determining whether any action by or in respect of, or filing with,
any governmental authority is required, or any action, consent, approval, or
waiver from any party to any contract is required, in connection with the
consummation of the transactions contemplated by this Agreement.  Subject to the
terms and conditions of this Agreement, in taking such actions or making any
such filings, the Parties hereto shall furnish information reasonably required
in connection therewith and timely seek to obtain any such actions, consents,
approvals, or waivers.
 
6.4           Non-Compete Agreement.  The Seller, and its principals, employees
and consultants, covenant and agree that for a period of five (5) years
following the Closing Date, they shall not individually or through any other
Person or Affiliate of the Seller, engage directly or indirectly in any
Competitive Business, whether such engagement be as an employer, officer,
director, owner, investor, employee, partner, consultant or other participant in
any Competitive Business.  For purposes of this Agreement, “Person” shall mean a
corporation, partnership, trust, limited liability company, association, or
other business entity or an individual.  “Affiliate” shall mean another Person
controlled by, controlling, or under common control with the
Seller.  “Competitive Business” means any business that is similar to the
Assets.  The Seller acknowledges and agrees that, given the nature of Sellers’
business, the restrictions set forth in this Section 6.4 are necessary and
reasonable in terms of the activities restricted, as well as the geographic and
temporal scope of such restrictions.  The Seller further acknowledges and agrees
that if any of the provisions of this Section 6.4 shall ever be deemed to exceed
the time, activity, geographic, or other limitations permitted by applicable
law, then such provisions shall be and hereby are reformed to the maximum time,
activity, geographic, or other limitations permitted by applicable law.
 
 
8

--------------------------------------------------------------------------------

 
 
VII. 
Indemnification



7.1           Agreement to Indemnify.
 
(a) The Seller shall indemnify, defend, and hold harmless the Purchaser and its
respective officers, directors, employees, representatives, agents, successors,
and assigns (collectively, the “Indemnitees”) from, against, and in respect of
any and all damages incurred by any Indemnitee arising out of or as a result
of:  (i) any inaccuracy or misrepresentation in or breach of any representation
or warranty made by the Seller in this Agreement; (ii) any breach of any
covenant or agreement made by the Seller in this Agreement; and/or (iii) any and
all proceedings, judgments, decrees, awards, assessments, fees, and expenses
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnification.
 
(b) The Seller shall not be required to provide indemnification to any
Indemnitee pursuant to Section 7.1(a) unless and until the aggregate amount of
all damages incurred by all Indemnitees responsive to such Section exceeds Five
Thousand Dollars ($5,000) (the “Deductible”), whereupon the Indemnitees shall be
entitled to indemnification under such Section only with respect to damages in
excess of such Deductible.  The maximum aggregate monetary liability of the
Seller to indemnify the Indemnitees under Section 7.1(a) shall not exceed the
Purchase Price (the “Cap”) in the aggregate.  Notwithstanding the foregoing,
neither the Deductible nor the Cap shall apply to claims arising out of fraud,
intentional misrepresentation, or gross negligence.
 
(c) If any third party notifies any Indemnitee with respect to any matter which
may give rise to a claim for indemnification against the Seller under this
Article VII, then the Indemnitee will notify the Seller thereof within thirty
(30) days thereafter, such notice to state the nature and basis of any claim
made by the third party; provided that, no delay on the part of the Indemnitee
in notifying the Seller will relieve the Seller from any obligation hereunder
unless, and then solely to the extent that, the Seller is demonstrably
prejudiced thereby.  In the event the Seller notify the Indemnitee within thirty
(30) days after the date the Indemnitee has given notice of the matter that the
Seller will indemnify the Indemnitee in respect of such matter, then the Seller
may, by notice to the Indemnitee within such 30-day period, assume the defense
of such matter.  If the Seller assume the defense of such matter, (i) the Seller
will defend the Indemnitee against the matter with counsel of Seller’s choice
reasonably satisfactory to the Indemnitee, (ii) the Indemnitee may retain
separate counsel at its sole cost and expense, and (iii) the Seller will not
consent to the entry of a judgment or consent order with respect to the matter,
or enter into any settlement, in each case which either (A) grants the plaintiff
or claimant any form of relief other than monetary damages which will be
satisfied by the Seller or (B) fails to include a provision whereby the
plaintiff or claimant in the matter releases the Indemnitees from all liability
with respect thereto, in either such case without the written consent of the
Indemnitee (which consent shall not be unreasonably withheld or delayed).  If
the Seller has not assumed the defense of such matter, (i) the Indemnitee may
defend against the matter in any manner it reasonably may deem appropriate and
with counsel of its choice, and (ii) the Seller may retain separate counsel at
their sole cost and expense.  Notwithstanding anything to the contrary in the
foregoing, if defendants in any action include any Indemnitee and Seller, and
such Indemnitee shall have been advised by its counsel that there may be
material legal defenses available to such Indemnitee inconsistent with those
available to Seller, or if a conflict of interest exists between an Indemnitee
and Seller with respect to such claim or the defense thereof, or if an
Indemnitee reasonably determines that Seller’s control of such defense would
reasonably be expected to have an adverse effect on the Assets or the outcome of
the matter, then in any such case, the Indemnitee shall have the right to
reassert such defense through its own counsel, and in such event (or in the
event that the Seller does not timely assume or diligently pursue the defense of
such matter as provided above) the reasonable fees and expenses of the
Indemnitee’s counsel shall be borne by the Seller and shall be paid by them from
time to time within twenty (20) days of receipt of appropriate invoices
therefore.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) In the event that an Indemnitee notifies the Seller of any claim for
indemnification hereunder that does not involve a third party claim, the Seller
shall, within thirty (30) days after the date of such notice, pay to the
Indemnitee the amount of damages payable pursuant to this Section 7.1 and shall
thereafter pay any other damages payable pursuant to this Section 7.1 and
arising out of the same matter on demand, unless the Seller dispute in writing
its liability for, or the amount of, any such damages within such 30-day period,
in which case such payment shall be made as provided above in respect of any
matters or amounts not so disputed and any damages in respect of the matters so
disputed shall be paid within five (5) business days after any determination (by
agreement of Purchaser and Seller, or pursuant to arbitration in accordance with
Section 8.3) that the Seller are liable therefore pursuant to this Section 7.1.
 
(e) In connection with any payment of damages pursuant to this Section 7.1, the
Seller shall pay to the Indemnitee(s) an amount calculated like interest on the
amount of such damages at the applicable interest rate from the date of Closing
until the Indemnitee(s) shall have been indemnified in respect thereof.
 
Section 7.2             Survival of Representations, Warranties, and Covenants.
 
(a) Except as otherwise provided in this Section 7.2, all representations and
warranties contained herein, and the right to assert claims in respect of any
breach thereof, shall survive the Closing and any investigation heretofore or
hereafter conducted by or on behalf of the Party entitled to benefit thereof,
and shall expire on the third (3rd) anniversary of the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding anything to the contrary herein, the survival period in
respect of any representation or warranty in this Agreement, or any related
claim, shall be extended automatically to include any time period necessary to
resolve a claim which was asserted but not resolved before expiration of such
survival period.  Liability for any such item shall continue until such claim
shall have been finally settled, decided, or adjudicated.
 
(c) Notwithstanding anything herein to the contrary, all covenants, agreements
and obligations contained herein shall survive the Closing and not expire unless
otherwise specifically provided in this Agreement.
 
Section 7.3             No Other Representations; Express Negligence.
 
(a) THE REPRESENTATIONS AND WARRANTIES OF THE SELLER AND PURCHASER CONTAINED IN
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE SOLE AND
EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SUCH PARTIES, RESPECTIVELY, IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES (IN EACH CASE, AS MODIFIED BY THE SCHEDULES),
NONE OF SELLER, PURCHASER OR ANY OTHER PERSON MAKES ANY OTHER EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY WITH RESPECT TO SUCH PARTIES OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTIES OR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES.  PURCHASER
ACKNOWLEDGES AND AGREES THAT IT HAS NOT RELIED ON ANY REPRESENTATIONS AND
WARRANTIES OTHER THAN THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IN MAKING ITS INVESTMENT
DECISION WITH RESPECT TO THE ASSETS.
 
(b) THE INDEMNITIES SET FORTH IN THIS ARTICLE VII ARE INTENDED TO BE ENFORCEABLE
AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF
NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD
PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SIMPLE OR GROSS
NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE, OR PASSIVE) OR OTHER FAULT OR
STRICT LIABILITY OF ANY INDEMNITEE.  THE PARTIES HERETO ACKNOWLEDGE THAT THE
INDEMNITIES SET FORTH HEREIN MAY RESULT IN THE INDEMNIFICATION OF A PARTY FOR
ITS SIMPLE OR GROSS NEGLIGENCE (WHETHER SOLE, CONCURRENT, ACTIVE, OR PASSIVE) OR
OTHER FAULT OR STRICT LIABILITY OF THE INDEMNIFIED PARTY.  NOTWITHSTANDING THE
FOREGOING, NO INDEMNIFYING PARTY SHALL BE OBLIGATED TO INDEMNIFY ANY OTHER PARTY
FOR ANY LOSSES OR EXPENSES PURSUANT TO THIS ARTICLE VII TO THE EXTENT THAT THE
AMOUNT OF THE LOSSES OR EXPENSES INCURRED BY THE INDEMNIFIED PARTY WERE GREATER
THAN THEY OTHERWISE WOULD HAVE BEEN AS A DIRECT RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY.
 
 
11

--------------------------------------------------------------------------------

 
 
VIII. 
Miscellaneous



8.1            Assignment.  Neither this Agreement nor any interest hereunder
will be assignable in part or in whole by either Party without the prior written
consent of the non-assigning Party, which consent will not be unreasonably
withheld, conditioned, or delayed.


8.2           Governing Law and Venue.  This Agreement is executed pursuant to
and shall be interpreted and governed for all purposes under the laws of the
State of to Connecticut.  Any cause of action brought to enforce any provision
of this Agreement shall be brought in the appropriate court in Fairfield County,
Connecticut.  If any provision of this Agreement is declared void, such
provision shall be deemed severed from this Agreement, which shall otherwise
remain in full force and effect.  This Agreement shall supersede any previous
agreements, written or oral, expressed or implied, between the parties relating
to the subject matter hereof.


8.3           Dispute Resolution.  In the event of any controversy, dispute, or
claim arising out of or related to this Agreement or the breach thereof, the
Purchaser and the Seller agree to meet and confer in good faith to attempt to
resolve the controversy, dispute, or claim without an adversary proceeding.  If
the controversy, dispute, or claim is not resolved to the mutual satisfaction of
the Purchaser and the Seller within ten (10) business days of notice of the
controversy, dispute, or claim, the Purchaser and the Seller agree to waive
their rights, if any, to a jury trial, and to submit the controversy, dispute,
or claim to a retired judge or justice for binding arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration
Association.  The Purchaser and the Seller agree that the only proper venue for
the submission of claims shall be the Fairfield County, Connecticut.  Judgment
on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Any dispute resolution proceedings contemplated by this
provision shall be as confidential and private as permitted by law.


8.4           Notices.  Any notice, request, demand, or other communication
given pursuant to the terms of this Agreement shall be deemed given upon
delivery, and may only be delivered or sent via hand delivery, facsimile, or by
overnight courier, correctly addressed to the addresses of the parties indicated
below or at such other address as such Party shall in writing have advised the
other Party.


 
12

--------------------------------------------------------------------------------

 
 

  If to the Purchaser: Tristar Wellness Solutions, Inc.     10 Saugatuck Ave.  
  Westport, Connecticut 06880     Attn: Harry Pond, CEO     Facsimile: (203)
226-9029         With a copy to: Craig V. Butler, Esq.     Law Offices of Craig
V. Butler     9900 Research Drive     Irvine, CA  92618     Facsimile: (949)
209-2545         If to the Seller:  HLBC Distribution Company, Inc.     8270 S.
33rd Street, #307     Lincoln, Nebraska 68516     Attn. M. Scott Stevens    
Telephone:  _______________     Facsimile:  ________________     Email:
___________________

 
8.5           Amendment.  No amendment, modification, or supplement of any
provision of this Agreement will be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.


8.6           Waiver.  No provision of this Agreement will be waived by any act,
omission, or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.


8.7           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under the
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be in effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


8.8           Attorneys’ Fees.  In the event that any suit, arbitration, legal
action, proceeding, or dispute between the Parties arises in connection with
this Agreement, the prevailing Party shall be entitled to recover all expenses,
costs, and fees, including reasonable attorney’s fees, actually incurred in
association with such action.
 
8.9           Entire Agreement.  This Agreement, including all exhibits, is the
complete, final, and exclusive understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence, and
agreements, whether oral or written, between the Parties respecting the subject
matter of this Agreement.


[remainder of page intentionally left blank; signature page to follow]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.


“Seller”
 
“Purchaser”
         
HLBC Distribution Company, Inc.
 
Tristar Wellness Solutions, Inc.,
 
 a Nevada corporation
 
a Nevada corporation
                 
/s/ M. Scott Stevens
 
/s/ Harry Pond
 
By: M. Scott Stevens
 
By: Harry Pond
 
Its: President
 
Its: Chief Executive Officer
 

 
 
 
14

--------------------------------------------------------------------------------

 


Exhibit A


Assets


The Assets are defined as the Patent Assignment and all rights, interests, and
legal claims to that certain invention entitled DELIVERY DEVICE WITH INVERTIBLE
DIAPHRAGM, including all information and intellectual property related to said
invention.


The Assets, include, but are not limited to, the following patent applications
that have been filed regarding the invention:


U.S. Provisional Application No. 61/071,766, filed May 16, 2008


PCT Patent Application No. PCT/US2009/044400, filed May 18, 2009


U.S. Continuation-in-Part Application No. 12/946,671, filed November 15, 2010;


Canada Application No. 2,724,504, filed May 18, 2009; and


EPC Patent Application No. 09747774.9, filed May 18, 2009.
 
 
15

--------------------------------------------------------------------------------

 


Exhibit B


Patent Assignment
 
 
 
 
 
 

 


 
16

--------------------------------------------------------------------------------

 
 
A S S I G N M E N T


WHEREAS, the undersigned is the owner of a certain invention, entitled DELIVERY
DEVICE WITH INVERTIBLE DIAPHRAGM, for which the following applications have been
filed:


U.S. Provisional Application No. 61/071,766, filed May 16, 2008


PCT Patent Application No. PCT/US2009/044400, filed May 18, 2009


U.S. Continuation-in-Part Application No. 12/946,671, filed November 15, 2010;


Canada Application No. 2,724,504, filed May 18, 2009


EPC Patent Application No. 09747774.9, filed May 18, 2009; and


WHEREAS, TRISTAR WELLNESS SOLUTIONS, INC., a corporation organized under the
laws of the State of Nevada, having a place of business at 10 Saugatuck Ave.,
Westport, Connecticut 06880, desires to acquire an interest therein:


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the undersigned hereby sells, assigns and transfers to
TRISTAR WELLNESS SOLUTIONS, INC., the full and exclusive right, title, and
interest in and to said invention, patent application, and patent rights
throughout the world, including foreign patent priority rights, the right to
file and prosecute International Applications under the Patent Cooperation
Treaty, and the right to file and prosecute applications under the European
Patent Convention; said invention, application and letters patent in this or any
foreign country, and all divisions, continuations, reissues and extensions
thereof, to be held and enjoyed by TRISTAR WELLNESS SOLUTIONS, INC., for its own
use and benefit, and for its successors and assigns to the full end of the term
for which letters patent may be granted in this or any foreign country, as fully
and entirely as the same would have been held by the undersigned had this
assignment and sale not been made, and covenant that the undersigned has full
right so to do, and agree that it will communicate to TRISTAR WELLNESS
SOLUTIONS, INC., or its successors and assigns, any facts known to it respecting
said invention, and testify in any legal proceeding, sign all lawful papers,
execute all divisional, continuing and reissue applications, make all rightful
oaths, and do everything possible to aid TRISTAR WELLNESS SOLUTIONS, INC., its
successors and assigns to obtain and enforce proper patent protection for said
invention in this or any foreign country.


 
17

--------------------------------------------------------------------------------

 
 
The undersigned hereby grants the law firm of the Law Offices of Craig V.
Butler, or its assigns, the power to insert on this Assignment any further
information which may be necessary or desirable in order to comply with all
applicable legal requirements, including the rules of the United States Patent
and Trademark Office, for submitting and recording this document.


Executed in the City of _______________, State of ___________, this ___ day of
February, 2013.

 

  HLBC Distribution Company, Inc.,     a Nevada corporation                    
  By: M. Scott Stevens     Its: President  

 

STATE OF NEBRASKA )     ) ss. COUNTY OF [__________] )  

 
This ___ day of February, 2013, before me personally came the above-named M.
Scott Stevens, who executed the foregoing instrument in my presence, and who
acknowledged to me that this instrument was executed by M. Scott Steven’s own
free will for the purpose set forth therein.
 

        Notary Public for ________________     My commission expires:  

 
[SEAL]
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Warrant
 
 
 
 
 
 
 
19 

--------------------------------------------------------------------------------